DETAILED ACTION
This action is in response to the application filed 14 April 2020, claiming benefit back to 15 April 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 December 2020 has been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of  triggering, via the compute node, generation of an accounts payable invoice at the ERP system of the buyer enterprise and generation of an accounts receivable invoice at the ERP system of the seller enterprise in response to approval by the seller enterprise of the sales order and/or confirmation by the buyer enterprise of delivery of the product to the buyer enterprise; and confirming, via the compute node, settlement of the purchase order after (1) the transferring of the token and/or the triggering of the generation of the accounts payable invoice and (2) the triggering of the generation of the accounts receivable invoice. These limitations, as drafted are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity / commercial or legal interactions (e.g. satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors) but for the recitation of generic computer components.  These limitations are a process that performs accounting tasks (e.g. generation of an accounts payable invoice and generation of an accounts receivable invoice, confirming settlement of the purchase order) and 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
bridging an enterprise resource planning (ERP) system of a buyer enterprise to an ERP system of a seller enterprise that is different from the ERP system of the buyer enterprise1,  the bridging including: receiving, at a compute node of a distributed-ledger based network (DLN) and from the ERP system of the buyer enterprise, a purchase order to purchase a product from the seller enterprise based on a purchase agreement between the buyer enterprise and the seller enterprise, which merely receiving data over a network, which recited at a high level of generality, and as such is merely a computer function that is well‐understood, routine, and conventional function2; extracting, via the compute node and from the purchase agreement, terms of the purchase agreement to trigger the ERP system of the seller enterprise to generate a sales order based on the extracted terms of the purchase agreement, which is merely data gathering, and is a form of insignificant extra-solution activity3; and transferring, via the compute node and in response to the approval by the seller enterprise of the sales order, a token from a seller account on the DLN of the seller enterprise to a first account on the DLN, the token representing on the DLN an attribute of the product, which merely transmitting data over a network, which recited at a high level of generality, and as such is merely a computer function that is well‐understood, routine, and conventional function4; and a compute node that performs the steps is also recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 9;
Claims 2 – 4 merely further describe the data represented by the token;
Claim 5 merely further describes the purchase order confirmation;
Claim 6 merely further describes not transmitting a purchase order;
Claims 7 – 9 merely further describe the generation of the purchase and sales orders and the accounts receivable input, being performed by a computer5

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a compute node, a distributed-ledger based network] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry6  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [1026] - [1029] , provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a 7.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
           

Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The closest prior art of record includes Kumar et al. (U.S. 2020/0042913), which is directed to a distributed ledger-based enterprise resource planning system; Biernat et al. (U.S. 2019/0340269), which is directed to blockchain-enabled industrial devices; Lidow (U.S. 2005/0177435), which is directed to a supply chain network; Han et al. (U.S. 2019/0312869), which is directed to a data security and protection system using distributed ledgers to store validated data in a knowledge graph; Hunn (U.S. 2018/0005186), which is directed to a system and method for  forming, storing, managing, and executing contracts; and Abuhab (U.S. 2020/0175465), which is directed to a distributed shipment prioritization computing system. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Cella (U.S. 20200294128), which is directed to a system and method of a smart contract and distributed ledger platform with blockchain custody service;
Liu et al.	(U.S. 20180174097), which is directed to tracking shipments with a local and remote blockchain;
Tatchell (U.S. 20200065761), which is directed to a system and method for provision of supply chain financing of ethically verified product where there has been verification of production processes and products inspection using blockchain smart contracts;
Lunan; Robert Russell (U.S. 20140358745), which is directed to a automated accounting method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s specification, paragraph [0107], noting that the bridging is actually the steps in the claim. 
        
        2 Noting that DLN is merely an existing tool being used by the invention; see e.g. Applicant’s specification, paragraph [1026] FIG. lA shows a schematic block diagram illustrating a DLN system configured to facilitate inter and/or cross-organizational transactions involving organizational management systems, according to some embodiments. In some implementations, the DLN system 101 may include one or more DLNs 101a, 101b (e.g., a Ethereum blockchain, a Quorum blockchain,etc.); 
        	See also MPEP 2106.05(d) II i.  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
        
        3 See MPEP 2106.05(g). 
        
        4 See also MPEP 2106.05(d) II i, supra.  
        
        5 See MPEP 2106.05(a): Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016). 
        6 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        7 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).